I must respectfully dissent from the majority opinion awarding plaintiff $50,000 in damages in this matter.  Plaintiff has failed to prove by the greater weight of the medical evidence that plaintiff suffered damages in the amount of $50,000.00 as a result of the incident which occurred when a negligently maintained cable caused a bar on a Cybex Lat-Pull machine to hit plaintiff's head.  Although defendants apparently stipulated to the fact that plaintiff suffered injuries as a result of this incident, there is insufficient medical evidence of causation to indicate which, if any, significant injuries were sustained by plaintiff.  Although plaintiff was seen the following day by a therapist, there is no evidence of record indicating the amount of any specific medical bills related to treatment for any of plaintiff's injuries.  Plaintiff has a history of concussions as a result of wrestling and other activities and has suffered headaches.  The relationship of these conditions to the injury is unclear at best. Furthermore, it is unclear that plaintiff's decision to "red shirt" and take time off from wrestling is as a result of this incident.  Due to the lack of evidence connecting plaintiff's medical conditions to the incident in question as well as the lack of evidence concerning damages, the majority's award is excessive.
This the 4th day of January 2002.
                                   S/_______________ DIANNE C. SELLERS COMMISSIONER